DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/22 has been entered.
 
3.	Claims 1-4 and 6-24 are pending upon entry of amendment filed on 3/8/22.

4.	Applicant’s submission of IDS filed on 3/8/22 has been considered.

5.	The following rejections remain.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-4 and 6-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 6,875,432 (IDS reference, of record) in view U.S.Pat. 5,900,416 (IDS reference, of record) for the reasons set forth in the office action mailed on 10/8/21.

The ‘432 patent teaches aqueous compositions comprising an antibody at about 130mg/ml and a pharmaceutically acceptable base and/or buffer in amount about 150mM and the viscosity is less than about 10-20cs (see claims 31-49).  Given that the cs is cP (col. 14), claims 1, 14 and 21 are included in this rejection.  

The ‘432 patent includes caffeine as a preferred embodiment for the pharmaceutically acceptable base (see col. 12, lines 63-65).  The ‘432 patent further teaches subcutaneous, intravenous or intramuscular as administration methods (col. 27, lines 18-30) and HER antibody that is trastzumab (claims 10, 20).

Moreover, as the molecular weight of caffeine is 194.19, the prior art "about at least 150mM of pharmaceutically acceptable base" (claim 31) is equivalent to about at least 29mg/ml and claims 5-6 reciting about 30-250 mg/ml are included in this rejection.  

The disclosure of the ‘432 patent differs from the instant claimed invention in that it does not teach the use of niacinamide (e.g. co-solute) as in claims 1 or 3 of the instant application. 

The ‘416 patent recognizes that the caffeine has limited solubility and niacinamide improves solubility in drug dosage forms when high level of caffeine is used (col. 1) and Table 1 discloses relative weigh of niacinamide and caffeine.  When caffeine is present in the solution less than 10%, caffeine:niacinamide ratio is about 1:1.  Further, claim 2 reciting salicylic acid is included 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to solubilize caffeine in niacinamide as taught by the ‘416 patent into the antibody formulation comprising caffeine as taught by the ‘432 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of niacinamide improves solubility of the caffeine in drug dosage form and enhances bioavailability. 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 3/8/22 has been fully considered but they were not persuasive.

Applicant has asserted that there is no motivation to select caffeine from the large list of reference in the ‘432 patent.  Applicant further adds that the caffeine is listed as a pharmaceutically acceptable base and the preferable concentration of pharmaceutically acceptable is 50mM-200mM.  Applicant has asserted that the pharmaceutically acceptable base works as buffer in the ‘432 patent.  The ‘416 patent teaches niacinamide which is an amide form of nicotinic acid, instead.

However, unlike Applicant’s assertion, the ‘432 patent discloses a caffeine from the finite number of examples and choosing from the finite number of identified pharmaceutically acceptable bases exhibits reasonable expectation of success (obvious to try). Note the claimed formulation does not require low pH. See MPEP 2143 (l). 


Applicant argues the addition of niacinamide or nicotinic acid as co-solvent to improve taste and mask taste of caffeine.  It is reminded that the motivation to modify the reference may often suggest what the inventor has done but for a different purpose to solve different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant.  See MPEP 2144.

Applicant is advised to limit viscosity reducing amount of caffeine to less than 15mg/ml or less to obviate the rejection.  The combination of the references shows reasonable expectation of success and the rejection is maintained.

9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10.	Claims 1-4, 6-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Pat. 9,605,051 in view of U.S.Pat. 5,900,416.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims recite liquid pharmaceutical formulations comprising a therapeutic antibody and a viscosity reducing amount of caffeine wherein the antibody is at least about 100mg/ml. 

The specification of the ‘051 patent includes nicotinamide and/or salicylic acid for further reduction of viscosity (Tables 4-6).

The claims differ from the instant claimed invention in that they do not disclose the use of nicotinamide or salicylic acid as in claims 2-4 of the instant application. 

The ‘416 patent recognizes that the caffeine has limited solubility and niacinamide improves solubility in drug dosage forms when high level of caffeine is used (col. 1) and Table 1 discloses relative weigh of niacinamide and caffeine.  When caffeine is present in the solution less than 10%, caffeine:niacinamide ratio is about 1:1. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to solubilize caffeine in niacinamide as taught by the ‘416 patent into the antibody formulation comprising caffeine as taught by the ‘051 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of niacinamide improves solubility of the caffeine in drug dosage form and enhances bioavailability. 

Although, the terminal disclaimer is deemed submitted electronically on 9/22/21, the terminal disclaimer is not scanned properly in the system.  Applicant is advised to resubmit the terminal disclaimer for approval.


Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims recite liquid pharmaceutical formulations comprising a therapeutic antibody and a viscosity reducing amount of caffeine wherein the antibody is at least about 100mg/ml.
Further, the specification includes addition of salicyclic acid and/or nicotinamide with caffeine-antibody formulation for reduction of viscosity (Tables 4-8).

The claims differ from the instant claimed invention in that it does not teach the use of niacinamide or salicylic acid (e.g. co-solute) as in claims 2-4 of the instant application. 

The ‘416 patent recognizes that the caffeine has limited solubility and niacinamide improves solubility in drug dosage forms when high level of caffeine is used (col. 1) and Table 1 discloses relative weigh of niacinamide and caffeine.  When caffeine is present in the solution less than 10%, caffeine:niacinamide ratio is about 1:1.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to solubilize caffeine in niacinamide as taught by the ‘416 patent into the antibody formulation comprising caffeine as taught by the ‘881patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of niacinamide improves solubility of the caffeine in drug dosage form and enhances bioavailability. 

Although, the terminal disclaimer is deemed submitted electronically on 9/22/21, the terminal disclaimer is not scanned properly in the system.  Applicant is advised to resubmit the terminal disclaimer for approval. 



Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims recite liquid pharmaceutical formulations comprising a therapeutic antibody and a viscosity reducing amount of caffeine and nicotinamide wherein the antibody is at least about 100mg/ml and about 15mg/ml of caffeine.

Although, the terminal disclaimer is deemed submitted electronically on 9/22/21, the terminal disclaimer is not scanned properly in the system.  Applicant is advised to resubmit the terminal disclaimer for approval.

13.	Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Pat. 10,478,498 (corrected) in view of U.S.Pat. 5,900,416.  

The claims differ from the instant claimed invention in that it does not teach the use of salicylic acid (e.g. co-solute) as in claims 2-4 of the instant application. 
The ‘416 patent recognizes that the caffeine has limited solubility and nicotinamide and salicylic improves solubility in drug dosage forms when high level of caffeine is used (col. 1, 2) and Table 1 discloses relative weigh of niacinamide and caffeine.  When caffeine is present in the solution less than 10%, caffeine:niacinamide ratio is about 1:1.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to solubilize caffeine in niacinamide as taught by the ‘416 patent into the antibody formulation comprising caffeine as taught by the ‘298 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of niacinamide improves solubility of the caffeine in drug dosage form and enhances bioavailability. 



13.	      The following new ground of rejection is necessitated upon further consideration.

14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

15.	Claims 1-4, 6-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6-8, 13-19, 24-26, 29-31, 38 and 70-73 of U.S. Application number 16/659,046.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims recite liquid pharmaceutical formulations comprising a therapeutic antibody and a viscosity reducing amount of caffeine wherein the antibody is at least about 100mg/ml in the presence of nicotinamide. 



16.	No claims are allowable.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Yunsoo Kim
Patent Examiner
Technology Center 1600
March 21, 2022
/YUNSOO KIM/Primary Examiner, Art Unit 1644